EMBRY, Justice.
We deny the writ because it is clear from the Court of Criminal Appeals’ opinion, 360 So.2d 344, that this offense occurred at least after 6:30 P.M. on December 19, 1974, which we know to be nighttime.
We do not necessarily agree with the rule announced in the opinion to the effect that nighttime, as it relates to burglary, begins at sunset. See footnote one in Gaskin v. State, 53 Ala.App. 64, 297 So.2d 388 (1974).
WRIT DENIED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.